NEWS RELEASE For Immediate Release EMERITUS ANNOUNCES OPERATING RESULTS FOR FIRST QUARTER 2012 SEATTLE, WA, May 3, 2012 -Emeritus Corporation (NYSE: ESC), a national provider of senior living services, today announced its first quarter 2012 results. Operating Summary for First Quarter 2012 Compared to First Quarter 2011 · Total revenues increased $22.8 million, or 7.6%, to $323.0 million · Adjusted EBITDAR increased $8.3 million, or 10.3%, to $89.3 million · CFFO per share, as adjusted, increased 15.2% to $0.38 · Same community average monthly revenue per occupied unit was steady at $4,104 · Same community average occupancy increased 20 basis points to 86.7% · Same community operating margin increased to 33.2% from to 33.0% Granger Cobb, President and Chief Executive Officer commented, “We achieved improvements in our community operating margins and cash flow measures consistent with plan, and we expect continued improvement as rate initiatives gain traction throughout the year.” 2012 First Quarter Consolidated Results Total revenue in the first quarter of 2012 increased 7.6% to $323.0 million.The $22.8 million revenue increase is due primarily to the acquisition of communities (net of dispositions), including 24 communities that the Company acquired in June 2011, which it had previously managed on behalf of a joint venture with an affiliate of Blackstone Real Estate Advisors. Total average monthly revenue per occupied unit for the consolidated portfolio increased 1.6% to $4,124 in the first quarter of 2012 from $4,059 in the first quarter of 2011.This increase in rate was partially due to the 24 communities added in June 2011 that had higher average rates. In the first quarter of 2012, total average occupancy for the consolidated portfolio was 86.6% compared to 86.0% in the first quarter of 2011, a 60-basis point improvement. The increase was due to higher occupancy at acquired communities, as well as improved occupancy in the same community portfolio. Community operating expenses increased $14.4 million to $213.5 million in the first quarter of 2012 compared to $199.0 million in the 2011 period.Approximately $14.3 million of the increase resulted from the acquisition of communities since the first quarter of 2011 (net of dispositions); community operating expenses for our 296 same communities decreased by $0.1 million between the periods, with the remaining difference resulting from corporate expenses not allocated to communities. Community operating income increased $8.8 million, or 9.2%, to $104.5 million in the first quarter of 2012 compared to $95.7 million in the first quarter of 2011.As a result of continuing expense controls, community operating margin improved to 32.9%, compared to 32.5% in the first quarter of 2011. 1 Excluding non-cash stock-based compensation expenses, general and administrative expenses as a percent of total operated community revenue, which includes revenues of managed communities, decreased to 4.9% in the first quarter of 2012, compared to 5.1% in the first quarter of 2011.General and administrative expenses in the first quarter of 2012 increased by less than 1.0% from the prior-year quarter. For the first quarter of 2012, Adjusted EBITDAR increased $8.3 million, or 10.3%, to $89.3 million, with the increase primarily driven by the $8.8 million increase in community operating income.For the quarter ended March, 31, 2012, cash from facility operations (CFFO), as adjusted, increased to $17.0 million, or $0.38 per share, compared to $14.6 million, or $0.33 per share, in the first quarter of 2011. 2012 First Quarter Same Community Results As of March 31, 2012, the consolidated Emeritus portfolio consisted of 328 communities, of which 296 communities are included in the Company’s definition of same communities.Total same community revenue increased $0.4 million to $289.6 million in the first quarter of 2012, due primarily to occupancy improvements.Average occupancy increased 20 basis points to 86.7% in the first quarter of 2012 from 86.5% in the prior-year period.Average monthly revenue per occupied unit was $4,104 in the first quarter of 2012, essentially unchanged from the corresponding period in 2011. The Company’s same community operating expenses decreased to $193.5 million in the first quarter of 2012 compared to $193.6 million in the prior-year period, as the Company continued to benefit from cost controls implemented in 2011.Operating expenses reflected a 0.2% decrease in salary and wages as well as decreases in health insurance and other employee benefits and utilities; these decreases were partially offset by increases in professional liability insurance and certain other expense categories.On a per-resident-day basis, same community salaries and wages decreased by 1.9%. Same community operating income increased by $0.5 million to $96.1 million in the first quarter of 2012 and community operating income margin increased from 33.0% to 33.2% as compared to the first quarter of 2011. 2012 Guidance Update The Company provides guidance for the Company’s existing portfolio and excludes future acquisitions. The Company’s guidance for 2012 is as follows: · Consolidated revenue in the range of $1.3 billion to $1.325 billion · Routine capital expenditures in the range of $24.0 million to $26.0 million · General and administrative expenses as a percent of total operated revenue of approximately 4.8%, excluding non-cash stock-based compensation expenses · CFFO, as adjusted, in the range of $1.60 to $1.70 per share Webcast and Conference Call The Company will host a webcast and conference call on Thursday, May 3, 2012, at 5:00 P.M. Eastern Time to discuss its financial results for the first quarter of 2012. The conference call will be webcast live over the internet from the Company’s web site at www.emeritus.com under the “Investors” section.The conference call can also be accessed by dialing (877) 705-6003, or for international participants (201) 493-6725.A replay of the conference call will be available after 8:00 P.M. Eastern Time on Thursday, May 3, 2012, until midnight Eastern Time on Thursday, May 10, 2012.The dial-in numbers for the replay are (877) 870-5176 or, for international participants, (858) 384-5517.To access the telephonic replay, enter the conference ID 392541. 2 Non-GAAP Financial Measures Adjusted EBITDA/EBITDAR and CFFO are financial measures of operating performance that are not calculated in accordance with U.S. generally accepted accounting principles (GAAP).The Company believes that these non-GAAP measures are useful in identifying trends in day-to-day performance because they exclude items that are of little or no significance to operations and provide indicators to management of progress in achieving optimal operating performance.In addition, these measures are used by many research analysts and investors to evaluate the performance and the value of companies in the senior living industry.The Company strongly urges you to review the reconciliation of net loss to Adjusted EBITDA/EBITDAR and the reconciliation of net cash provided by operating activities to CFFO, provided below, along with the Company’s consolidated balance sheets, statements of operations, and statements of cash flows.The Company defines Adjusted EBITDA/EBITDAR and CFFO and provides other information about these non-GAAP measures in the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, to be filed with the Securities and Exchange Commission. The table below shows the reconciliation of net loss to Adjusted EBITDA/EBITDAR for the three months ended March 31, 2012 and 2011 (in thousands): Three Months Ended March 31, Net loss $ ) $ ) Depreciation and amortization Interest income ) ) Interest expense Net equity losses for unconsolidated joint ventures Provision for income taxes Amortization of above/below market rents Amortization of deferred gains ) ) Stock-based compensation Change in fair value of derivative financial instruments – Deferred revenue ) Deferred straight-line rent Contract buyout costs – Impairment of long-lived assets – Gain on sale of investments – ) Acquisition, development, and financing expenses Self-insurance reserve adjustments 32 Adjusted EBITDA Community lease expense, net Adjusted EBITDAR $ $ The following table shows the reconciliation of net cash provided by (used in) operating activities to CFFO and CFFO as adjusted for self-insurance reserves relating to prior years, for the three months ended March 31, 2012 and 2011 (in thousands): 3 Three Months Ended March 31, Net cash provided by (used in) operating activities $ $ ) Changes in operating assets and liabilities, net ) Contract buyout costs – Repayment of capital lease and financing obligations ) ) Recurring capital expenditures ) ) Distributions from unconsolidated joint ventures, net 26 Cash From Facility Operations Self-insurance reserve adjustments, prior years 32 Cash From Facility Operations, as adjusted $ $ CFFO per share $ $ CFFO per share, as adjusted $ $ The Company defines recurring capital expenditures as actual costs incurred to maintain our communities for their intended business purpose and exclude expenditures for acquisitions, development, expansions and general corporate purposes. For a more detailed understanding of Emeritus, please refer to the Company’s Quarterly Report on Form 10-Q for the three months ended March 31, 2012, to be filed with the SEC, or visit the Company’s web site at www.emeritus.com to obtain copies. About Emeritus Corporation Emeritus Corporation is the nation’s largest assisted living and memory care provider with capacity to serve approximately 49,700 residents.More than 28,000 employees serve residents at 478 communities throughout 44 states coast to coast.Emeritus offers the spectrum of senior residentialchoices, care options and life enrichment programs that fulfill individual needs and promote purposeful living throughout the aging process.Its experts provide insights on senior living, care, wellness, brain health, caregiving and family topics at www.emeritus.com, which also offers details on the organization’s services.Emeritus’ common stock is traded on the New York Stock Exchange under the symbol ESC. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:A number of the matters and subject areas discussed in this report that are not historical or current facts deal with potential future circumstances, operations, and prospects.The discussion of such matters and subject areas is qualified by the inherent risks and uncertainties surrounding future expectations generally, and also may materially differ from our actual future experience as a result of such factors as: the effects of competition and economic conditions on the occupancy levels in our communities; our ability under current market conditions to maintain and increase our resident charges in accordance with our rate enhancement programs without adversely affecting occupancy levels; increases in interest costs as a result of refinancings; our ability to control community operation expenses without adversely affecting the level of occupancy and the level of resident charges; our ability to generate cash flow sufficient to service our debt and other fixed payment requirements; our ability to find sources of financing and capital on satisfactory terms to meet our cash requirements to the extent that they are not met by operations, and uncertainties related to professional liability and workers’ compensation claims.We have attempted to identify, in context, certain of the factors that we currently believe may cause actual future experience and results to differ from our current expectations regarding the relevant matter or subject area.These and other risks and uncertainties are detailed in our reports filed with the Securities and Exchange Commission, including “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended 4 December 31, 2011 filed with the SEC.The Company undertakes no obligation to update the information provided herein. Contact: Investor Relations (206) 298-2909 Media Contacts: Liz Brady Liz.brady@icrinc.com 646-277-1226 Sari Martin Sari.martin@icrinc.com 203-682-8345 5 EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS March 31, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $2,956 and $2,294 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Property held for sale — Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $437,106 and $407,952 Restricted deposits Goodwill Other intangible assets, net of accumulated amortization of $53,343 and $48,722 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS’ EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 45,046,503 and 44,989,861 shares 4 4 Additional paid-in capital Accumulated deficit ) ) Total Emeritus Corporation shareholders’ equity Noncontrolling interest-related party Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ 6 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended March 31, Revenues: Community revenue $ $ Management fees Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) General and administrative Transaction costs Impairments of long-lived assets – Depreciation and amortization Community leases Total operating expenses Operating income Other income (expense): Interest income Interest expense ) ) Change in fair value of derivative financial instruments ) – Net equity losses for unconsolidated joint ventures ) ) Other, net Net other expense ) ) Loss from operations before income taxes ) ) Provision for income taxes ) ) Net loss ) ) Net loss attributable to the noncontrolling interests 14 Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: $ ) $ ) Weighted average common shares outstanding 7 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of above/below market rents Amortization of deferred gains ) ) Impairment of long-lived assets – Gain on sale of investments – ) Amortization of loan fees Allowance for doubtful receivables Equity investment losses Stock-based compensation Change in fair value of derivative financial instruments – Deferred straight-line rent Deferred revenue ) Other Change in other operating assets and liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Acquisition of property and equipment ) ) Community acquisitions, net of cash acquired – ) Proceeds from the sale of assets – Other assets ) ) Advances to affiliates and other managed communities, net ) ) Distributions from (contributions to) unconsolidated joint ventures, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Sale of stock, net Distribution to noncontrolling interest – ) Increase in restricted deposits ) ) Debt issuance and other financing costs ) ) Proceeds from long-term borrowings and financings – Repayment of long-term borrowings and financings ) ) Repayment of capital lease and financing obligations ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ 8 Emeritus Corporation Cash lease and interest expense Three months ended March 31, 2012 Projected Actual Range Q1-2012 Q2-2012 Facility lease expense - GAAP $ $ 31,000 - $31,300 Less: Straight-line rents ) (1,100) - (1,200 ) Above/below market rents ) (1,700) - (1,800
